Mr. Justice Roe delivered the opinion of the court: This claim is filed by the claimant company, pro se, for the sale price of a' thirty-inch saw blade in the sum of $20.16. This saw blade was part of a shipment of goods ordered by the Department of Purchases and Construction on June 16, 1929, order number C-52457, to be used in State construction work on the Dresden Island Lock and Dam Project, Illinois Waterway at Devine, Illinois. The shipment was delivered but through inadvertent error the cost of the saw blade was billed to the respondent at $30.16. Recognizing this error the respondent paid for the goods so ordered, less the cost of the saw blade, the order being* billed at $595.22 and the respondent paying thereon the sum of $565.06 on August 30, 1929. A separate billing- was then requested from claimant, covering the disputed item of cost of saw blade and this corrected statement, in the amount of $20.16, was received by the respondent on to-wit: September 17, 1929. However, the Department of Purchases and Construction failed to approve and place this corrected statement in line for payment until after the biennial appropriation from which the claim could have been paid had lapsed into the general fund on to-wit: September 30, 1929. There can, therefore, be no question but what the authority of the Department of Purchases and Construction was properly exercised in making this purchase and that the bill could have been properly paid by such department had it not been for the lapsing of the appropriation as aforesaid. For the reasons above set forth, the court recommends that the claimant be allowed the sum of $20.16.